Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 14 20-23, 25, 29, and 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Upon overcoming the 35 USC § 112 rejection noted below, claims 9-11 would similarly be objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base station" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner shall interpret “the base station” as “a base station.”  Claims 2-11 are similarly rejected due to their dependency upon claim 1.  Appropriate correction is required.
Claims 19 recites “wherein the uplink transmission is received in response to the downlink transmission.”  When in taken in context with the rest of the claim as well as the parent claim, the above limitation stipulates that the uplink transmission is received by the first device and not the base station.  This contradicts normal convention for uplink transmissions which are received by network devices such as a base station.  Applicant’s disclosure (0176) are appears to be in conformity with normal convention.  Examiner surmises that Applicant intended “wherein the uplink transmission is transmitted in response to the downlink transmission” and shall interpret the claim as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 12, 13, 15, 16-19, 24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160112924 A1 to Turakhia; Chintan Pravin et al. in view of US 20080013021 A1 to Gugliotta; Eleni E.

Re: Claim(s) 1, 12, 16, 24
Turakhia discloses a method for wireless communication at a first device (Figs. 1, 4 and 8), 
comprising: establishing a first link with the base station based at least in part on a first random-access procedure, the first link comprising a control link associated with controlling a state of the first device (0097 - The connection establishment module 825 may establish a connection to a serving cell or a target cell.  0039 - The base stations 105 may wirelessly communicate with the UEs 115 via one or more base station antennas.  0049 - In the control plane, the radio resource control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE 115 and the base stations 105.  The Examiner points out that establishment, configuration, and maintenance of an RRC connection would implicitly include establishing, configuring, and maintaining the RRC connection states (e.g., RRC_CONNECTED, RRC_IDLE, etc.),
detecting that the first link with the base station is lost based at least in part on a timer or counter expiring or based at least in part on failing to receive signaling from the base station (Fig. 4, 0035 - A UE may determine that RLF is imminent by identifying a measurement reporting trigger, transmitting a measurement report message (MRM), and then detecting a radio link condition indicative of an RLF. For example, the UE may determine that no radio link control (RLC) acknowledgement (ACK) has been received for a threshold number of uplink (UL) messages.  0055, 0061, 0073-0074, 0076 – relates to UE detecting an RLF failure based on a counter and/or timer); 
and re-establishing the first link with the base station based at least in part on detecting that the first link with the base station is lost (Fig. 4, 0078 - At step 450, if the UE has detected a condition indicative of RLF, and in some examples if the channel comparison condition is also satisfied, the UE 115 may initiate an RLF procedure based at least in part on the detected condition indicative of RLF, and where applicable based on the verification that the channel comparison condition has been satisfied.  0052 - an RLF procedure may be triggered upon an RLC indication that a maximum number of retransmissions has been reached, upon receiving a maximum number of out-of-sync indications, or upon radio failure during a RACH procedure … the UE 115 may perform a RACH procedure to regain access to network. The RACH procedure may include transmitting an RRC connection re-establishment request including the C-RNTI, the cell identification (ID), security verification information, and a cause for re-establishment. The base station 105 receiving the request may respond with either an RRC connection re-establishment message or an RRC connection re-establishment rejection. The RRC connection re-establishment message may contain parameters for establishing a signaling radio bearer (SRB) for the UE 115 as well as information for generating a security key. Once the UE 115 receives the RRC connection establishment message it may implement the new SRB configuration and transmit an RRC connection re-establishment complete message to the base station 105), 
the first link re-established based on a second random-access procedure (see as analyzed in the previous limitation).
Turakhia does/do not appear to explicitly disclose the first device comprising a reflective surface for forwarding signals associated with a second link from the base station to a second device in a wireless network.
However, further attention is directed to Gugliotta which discloses said limitation (Abstract and Fig. 2).  The Examiner points out that the current claim construction merely recites “for forwarding signals associated with a second link from the base station to a second device in a wireless network” as an intended use and fails to positively recited any function actually being performed by the reflective surface.  Thus, only “the first device comprising a reflective surface” is being considered for examination.  The Examiner suggests that Applicant incorporate positive recitations of a functions being performed by the reflective surface.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Turakhia invention by employing the further teaching as taught by Gugliotta to provide a mobile device with a reflective surface.  The motivation for the combination is merely the application of a known invention related to a mobile device to another known invention related to a mobile device to achieve predictable results.
Turakhia further discloses a corresponding method performed by a BS (see as analyzed above) as required by claim 12.  Claims 16 and 24, are substantively similar and are merely derivative from claims 1 and 12 and are thus similarly rejected.

Re: Claim(s) 2, 13
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses failing to receive one or more periodic indicators in a control channel, wherein detecting that the first link with the base station is lost is based at least in part on failing to receive the one or more periodic indicators in the control channel (0065).

Re: Claim(s) 3
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses incrementing the counter after failing to receive each of the one or more periodic indicators in the control channel, wherein detecting that the first link with the base station is lost is based at least in part on the counter exceeding a threshold (0076).

Re: Claim(s) 4
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia does/do not appear to explicitly disclose decrementing the counter after failing to receive each of the one or more periodic indicators in the control channel, wherein detecting that the first link with the base station is lost is based at least in part on the counter reaching zero.
However, further attention is directed to Turakhia which discloses incrementing a counter (see as analyzed in the rejection of claim 3).  The Examiner points out that decrementing a counter to zero is merely an alternative method of implementing a counter from a finite number of possible implementations (i.e. increment a counter to a threshold value OR decrement a counter from an initial value to zero).  It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have tried either implementation without experiencing any undue experimentation to arrive at the claimed invention.

Re: Claim(s) 5
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses identifying that the first link with the base station is valid for a duration of the timer, wherein detecting that the first link with the base station is lost is based at least in part on the timer expiring (Fig. 4 – 440).

Re: Claim(s) 8, 15
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses wherein performing the second random-access procedure comprises: performing a contention-free random-access procedure using a cell radio network temporary identifier (C-RNTI) to re-establish the first link with the base station (0052).  The Examiner points out that random-access procedures are either contention-based or contention-free based and thus it would have been obvious to try either mechanism.

Re: Claim(s) 17, 26
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses wherein the uplink transmission comprises a scheduling request (0055).

Re: Claim(s) 18, 27
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses wherein the uplink transmission comprises a periodic uplink transmission (0065).

Re: Claim(s) 19, 28
Turakhia discloses those limitations as set forth in the rejection of claim(s) 1 above.
Turakhia further discloses receiving a request for the uplink transmission from the first device in response to a downlink transmission; and receiving the downlink transmission from the base station, wherein the uplink transmission is .

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turakhia in view of Gugliotta as applied to claim 1 above, and further in view of US 20170135151 A1 to Fujishiro; Masato et al.

Re: Claim(s) 6
Turakhia in view of Gugliotta discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Turakhia in view of Gugliotta does/do not appear to explicitly disclose failing to detect energy from the base station for a duration of the timer, wherein detecting that the first link with the base station is lost is based at least in part on failing to detect the energy from the base station for the duration of the timer.
However, attention is directed to Fujishiro which discloses said limitation (0328 - the UE 100 activates the timer when the received strength (desired wave power value: for example, Beacon RSSI (Received Signal Strength Indicator), RCPI (Received Channel Power Indicator), RSNI (Received Signal Noise Indicator) etc.) of a radio signal from the AP 300 performing the WLAN communication in the cellular/WLAN aggregation (or the cellular/WLAN collocated eNB 200) falls below the threshold value. When the received strength of a radio signal falls below the threshold value after the timer expires, the UE 100 determines that the W-RLF has occurred.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Turakhia in view of Gugliotta invention by employing the teaching as taught by Fujishiro to provide the ability to detect an RLF based on detected energy levels.  The motivation for the combination is given by Fujishiro (0380 - according to the embodiment-initiated user terminal and the base station, it is possible to realize efficient control when the cellular/WLAN aggregation is introduced, and thus, the user terminal and the base station are useful in the mobile communication field).

Re: Claim(s) 7
Turakhia in view of Gugliotta in view of  Fujishiro discloses those limitations as set forth in the rejection of claim(s) 1 and 6 above.
Turakhia in view of Gugliotta does/do not appear to explicitly disclose restarting the timer after detecting the energy from the base station
However, further attention is directed to Fujishiro which discloses said limitation (0328 - It is noted that when the received strength of a radio signal exceeds the threshold value before the timer expires, the UE 100 determines that the W-RLF is not occurred and resets the timer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Turakhia in view of Gugliotta invention by employing the teaching as taught by Fujishiro to provide the ability to detect an RLF based on detected energy levels.  The motivation for the combination is given by Fujishiro (0380 - according to the embodiment-initiated user terminal and the base station, it is possible to realize efficient control when the cellular/WLAN aggregation is introduced, and thus, the user terminal and the base station are useful in the mobile communication field).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415